Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2019

                                     No. 04-19-00849-CV

                                 WEBB COUNTY, TEXAS,
                                       Appellant

                                              v.

                                Ricardo 'Rick' Manuel ROMO,
                                           Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVI001385D4
                        Honorable Joel B. Johnson, Judge Presiding


                                       ORDER
        Appellant’s motion for an extension of time to file a response to this court’s December
16, 2019 show cause order is granted. We order appellant to file a response that complies with
this court’s December 16, 2019 show cause order by January 10, 2020.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court